Name: Commission Regulation (EC) No 586/2002 of 4 April 2002 determining to what extent applications lodged in March 2002 for the right to import young male bovine animals for fattening can be met
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  agricultural activity;  means of agricultural production
 Date Published: nan

 Avis juridique important|32002R0586Commission Regulation (EC) No 586/2002 of 4 April 2002 determining to what extent applications lodged in March 2002 for the right to import young male bovine animals for fattening can be met Official Journal L 089 , 05/04/2002 P. 0014 - 0014Commission Regulation (EC) No 586/2002of 4 April 2002determining to what extent applications lodged in March 2002 for the right to import young male bovine animals for fattening can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1095/2001 of 5 June 2001 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2001 to 30 June 2002)(1), and in particular the second subparagraph of Article 4(4) thereof,Whereas:(1) Article 9(1) of Regulation (EC) No 1095/2001 provides for a further allocation of quantities not covered by import licence applications at 22 February 2002.(2) Article 1 of Commission Regulation (EC) No 420/2002(2) lays down the quantities of young male bovine animals for fattening that may be imported under special conditions before 30 June 2002.(3) The quantities for which import rights have been requested exceed the quantities available. The quantities applied for should therefore be reduced proportionately in accordance with Article 9(5) and the second subparagraph of Article 4(4) of Regulation (EC) No 1095/2001,HAS ADOPTED THIS REGULATION:Article 1Each application for the right to import lodged in accordance with Article 9 of Regulation (EC) No 1095/2001 shall be granted for 16,198 % of the quantity applied for.Article 2This Regulation shall enter into force on 5 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 150, 6.6.2001, p. 25.(2) OJ L 64, 7.3.2002, p. 10.